United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Kenneth A. Weeks, for the appellant
Office of Solicitor, for the Director

Docket No. 06-995
Issued: February 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 22, 2006 appellant filed a timely appeal from a January 20, 2006 decision by a
hearing representative of the Office of Workers’ Compensation Programs that affirmed the
denial of his claim for traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury in the performance of duty on September 22, 2004.
FACTUAL HISTORY
On September 22, 2004 appellant, then a 50-year-old battery repairer, filed a traumatic
injury claim alleging that on that date he injured his back while working inside the nose of an
Apache aircraft. He stated that he twisted slightly while removing a piece of hardware and felt a

muscle pull in the middle of his upper back. Appellant stopped work on September 22, 2004 and
returned approximately one month later.
On October 4, 2004 the Office requested additional information from appellant who
submitted a September 27, 2004 report from Dr. Larry Grabhorn, a Board-certified aerospace
medicine specialist with the employing establishment. Dr. Grabhorn stated that appellant was
seen by Robin Ramos, R.N., on September 22, 2004 and that the physical examination yielded a
diagnosis of thoracic strain. He opined: “In my opinion, the history as stated by the patient was
consistent with the physical findings. However, the patient history and method of injury are
incongruous.” Appellant also submitted a September 26, 2004 report from Dr. Richard Carlson,
an orthopedic surgeon, who stated that appellant felt a “sharp pain all over his back” while
“working in an awkward position.” Dr. Carlson diagnosed lumbosacral strain. Appellant also
submitted a statement, answers to the Office’s questions and treatment notes from his physical
therapist. Medical reports dated July 11, 1989, September 26, 1991 and December 10, 1992
address a prior back surgery that appellant underwent after a nonwork-related motor vehicle
accident.
By decision dated November 18, 2004, the Office denied appellant’s claim finding that
the evidence of record was insufficient to establish his claim.
On November 29, 2004 appellant requested an oral hearing. The hearing was held on
November 16, 2005. At the hearing, appellant testified that he was never examined by
Dr. Grabhorn, but by a nurse at the employing establishment. After his examination, appellant
returned to work. As the day progressed, he testified that his injury did not resolve and, after
lunch, he filed his claim and went to see Dr. Carlson.
Following the hearing, appellant submitted additional treatment notes and reports from
Dr. Carlson. In a November 17, 2004 report, Dr. Jairo A. Puentes, a Board-certified physiatrist,
noted results of electrodiagnostic testing. In a July 25, 2003 report, Dr. Frank Luckay, a Boardcertified orthopedic surgeon, described a prior back injury appellant sustained while moving
equipment at a concert.
In a December 14, 2005 report, Dr. Carlson stated that appellant sustained a work-related
injury on September 22, 2004. He noted findings from diagnostic tests and diagnosed
lumbosacral and thoracic strains, aggravation of lumbosacral degenerative disc disease,
aggravation of thoracic spondylosis and thoracic radiculitis. Dr. Carlson stated that appellant
reported being injured while working on a helicopter at the employing establishment when he
was working in an awkward position, with his body twisted and felt a sharp pain in his back. He
noted that appellant had a history of advanced thoracic spondylosis, degenerative disc disease
and a past lumbar laminectomy. Based on the history of injury, a physical examination and
diagnostic tests, Dr. Carlson concluded that appellant “suffered a work-related injury on
September 22, 2004 that aggravated a preexisting condition, thoracic and lumbar spondylosis, as
well as suffering a thoracic and lumbosacral strain.” Appellant also submitted a December 13,
2005 report from Dr. Carlson that was similar to the physician’s December 14, 2005 report and
addressed his lumbosacral spine conditions. The report concluded that appellant sustained a
work-related lumbosacral strain on September 22, 2004 and that the injury aggravated
appellant’s preexisting lumbosacral spondylosis.

2

By decision dated January 20, 2006, the hearing representative affirmed the
November 18, 2004 decision, finding that appellant had not met his burden of proof in
establishing a causal relationship between the September 22, 2004 employment incident and a
medical condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that an injury
was sustained in the performance of duty as alleged, and that any disability or specific conditions
for which compensation is claimed is causally related to the employment injury.2 An award of
compensation may not be based on surmise, conjecture, speculation or upon a claimant’s own
belief that there is a causal relationship between his or her claimed injury and his or her
employment.3 To establish a causal relationship, the employee must submit a physician’s report,
in which the physician reviews the employment factors identified as causing the condition and,
taking these factors into consideration as well as findings upon examination of the employee and
his medical history, state whether the employment injury caused or aggravated the diagnosed
conditions and present medical rationale in support of his or her opinion.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
ANALYSIS
The Board finds that the record establishes that the claimed twisting incident occurred at
work on September 22, 2004. However, the medical evidence does not establish that the twisting
incident on September 22, 2004 caused or aggravated appellant’s diagnosed back conditions.
The record contains several medical reports which address appellant’s back condition and
his work. None of the reports, however, render an opinion on causal relationship that is
supported by a complete factual and medical history and supported by a detailed explanation of
the causal relationship between the employment incident and appellant’s diagnosed condition.
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Donald W. Long, 41 ECAB 142 (1989).

4

Id.

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

3

Dr. Carlson’s initial September 26, 2004 report noted that appellant stated that he was
injured while working in an awkward position. However, he did not offer a specific opinion on
causal relationship. In December 13 and 14, 2005 reports, Dr. Carlson provided some support
for causal relationship. However, these reports are insufficient to establish appellant’s claim
because the physician did not provide adequate medical reasoning to explain how any of the
diagnosed conditions were caused or aggravated by the September 22, 2004 work incident.
Dr. Carlson noted the September 22, 2004 incident and reported findings. He addressed causal
relationship by stating that appellant experienced an employment incident that aggravated his
prior back conditions and caused lumbosacral and thoracic strain. However, Dr. Carlson does
not provide a full explanation for concluding that the work incident caused or aggravated the
diagnosed conditions.7 For example, he did not explain the medical reasons by which twisting
on September 22, 2004 would have caused a lumbosacral and thoracic back strain. While
Dr. Carlson referenced appellant’s history of preexisting back conditions and surgery, he did not
adequately explain the medical reasons of how the September 22, 2004 employment incident
would have contributed to the diagnosed conditions and why the diagnosed conditions would not
instead have been the result of the natural progression of the preexisting conditions. His
December 13, 2005 report is deficient as it addresses causal relationship with regard to
appellant’s lumbosacral spine conditions in a manner similar to that contained in the
December 14, 2005 report. The Board finds that Dr. Carlson’s reports are of limited probative
value as they do not sufficiently explain the medical reasoning supporting his opinion on causal
relationship.
Also of record is the report of Dr. Grabhorn, an employing establishment physician. He
noted reviewing findings of a nurse who examined appellant on September 22, 2004. However,
Dr. Grabhorn did not provide support for causal relationship and questioned whether an injury as
described by appellant could have occurred as alleged. The other medical evidence of record
either predates the claimed September 22, 2004 injury or does not specifically address causal
relationship between any diagnosed condition and the September 22, 2004 incident.
Accordingly, appellant has not met his burden of proof in establishing a causal
relationship between his diagnosed condition and the September 22, 2004 incident.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that his
back condition is causally related to the employment incident on September 22, 2004.

7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not fortified
by medical rationale is of little probative value).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 20, 2006 is affirmed.
Issued: February 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

